DETAILED ACTION
Notice to Applicant
In the amendment dated 9/6/2022, the following has occurred: Claims 1, 6, and 10-15 have been amended; Claims 2-4 and 7-9 have been canceled; Claims 16-23 have been added.
Claims 1, 5, 6, and 10-23 are pending. Claim 11 is withdrawn. Claims 1, 5, 6, 10, and 12-23 are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2016/0164070 to Sato et al.) in view of Yu (JP 2011-076836 to Yu et al.).
	Regarding Claim 1, Sato teaches:
a lithium ion secondary battery (abstract) comprising a positive electrode with a positive electrode active material layer 2A having a first fluorinated resin binder formed on two surfaces of a current collector 3 (paras 0043-0045, 0076)

    PNG
    media_image1.png
    173
    470
    media_image1.png
    Greyscale

a negative electrode with an anode material and a binder formed on a negative current collector and a separator (paras 0038-0039) wherein the electrode face each other with the separator interposed (Figs. 1-3)
a boundary between the cathode active material layer and an uncoated region that is covered with an insulating layer 40 that can comprise a gel resin (para 0051)
wherein the cathode active material layer includes a stepped inclined portion at the end of 2A3 that is gradually reduced in thickness toward the uncoated region (Fig. 4) 
and wherein an end of the insulating layer 40 is formed on a surface of the uncoated region and the other is positioned on the inclined portion of the cathode active material (Fig. 4)
	Sato does not explicitly teach:
a heat resistant layer covering the cathode active material layer and overlapping with the insulating layer at an end portion of the cathode active material comprising a fourth resin
	Yu, however, from the same field of invention, regarding a cathode, teaches forming an insulating layer 13 comprising an inorganic material such as alumina and a resin binder (paras 56 and 81), and therefore interpreted to be a heat resistant layer within the broadest reasonable interpretation of that phrase. Yu further teaches forming that insulating layer 13 to overlap both the cathode active material 12 and a different insulating layer 14 formed over an uncoated end portion (Fig. 9, para 65).


    PNG
    media_image2.png
    586
    376
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a heat resistant insulating layer over the electrode of Sato, with the motivation to provide protection against shorts and heat failure. Yu teaches an embodiment in which the heat resistant layer extends over the entire surface to the end of an insulation cap. Providing such a layer over the cathode shown in Fig. 4 of Sato would consequently produce a heat resistant layer cover the cathode active material layer as well as overlapping with the claimed insulating layer. 
	Regarding Claims 5, 10, 18, 19, 21, and 22, Sato teaches:
fluororesin binders (para 0076)
	Sato does not explicitly teach the resin used in the insulating layer 40. Fluororesins were known gel resins in the art, however, applicable for insulating layers. Yu, meanwhile, teaches that resins for use in insulating layers 13 and 14 can be PVDF or PTFE (para 0038). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to use fluororesins, including the same fluororesin, in each of the layers. 
	Regarding Claim 6, Sato teaches:
a lithium ion secondary battery (abstract) comprising a positive electrode with a positive electrode active material layer 2A having a first fluorinated resin binder formed on two surfaces of a current collector 3 (paras 0043-0045, 0076)
a boundary between the cathode active material layer and an uncoated region that is covered with an insulating layer 40 that can comprise a gel resin (para 0051)
wherein the cathode active material layer includes a stepped inclined portion at the end of 2A3 that is gradually reduced in thickness toward the uncoated region (Fig. 4) 
and wherein an end of the insulating layer 40 is formed on a surface of the uncoated region and the other is positioned on the inclined portion of the cathode active material (Fig. 4)
	Sato does not explicitly teach:
a heat resistant layer covering the cathode active material layer and overlapping with the insulating layer at an end portion of the cathode active material comprising a fourth resin
	Yu, however, from the same field of invention, regarding a cathode, teaches forming an insulating layer 13 comprising an inorganic material such as alumina and a resin binder (paras 56 and 81), and therefore interpreted to be a heat resistant layer within the broadest reasonable interpretation of that phrase. Yu further teaches forming that insulating layer 13 to overlap both the cathode active material 12 and a different insulating layer 14 formed over an uncoated end portion (Fig. 9, para 65). It would have been obvious to one of ordinary skill in the art to provide a heat resistant insulating layer over the electrode of Sato, with the motivation to provide protection against shorts and heat failure. Yu teaches an embodiment in which the heat resistant layer extends over the entire surface to the end of an insulation cap. Providing such a layer over the cathode shown in Fig. 4 of Sato would consequently produce a heat resistant layer cover the cathode active material layer as well as overlapping with the claimed insulating layer. 
	Regarding Claims 12-15, Sato does not teach, but Yu renders obvious:
wherein the heat resistant layer is formed so as to cover part of the insulating layer as well as the surface of the cathode active material
wherein an end portion of the insulating layer and an end portion of the heat resistant layer are overlapped at the stepped portion
	It would have been obvious to one of ordinary skill in the art to provide a heat resistant insulating layer over the electrode of Sato, as taught in Yu (and as described above), with the motivation to provide protection against shorts and heat failure. Yu teaches an embodiment in which the heat resistant layer extends over the entire surface to the end of an insulation cap. Providing such a layer over the cathode shown in Fig. 4 of Sato would consequently produce a heat resistant layer cover the cathode active material layer as well as overlapping with the claimed insulating layer at the stepped portion.
	Regarding Claims 16 and 17, Sato teaches:
wherein at a portion of the cathode active material layer the thickness of the active material layer and the insulating layer are less than a portion of the cathode active material layer towards the middle of the electrode (Fig. 4)
	It would have been obvious to one of ordinary skill in the art to provide a heat resistant insulating layer over the electrode of Sato, as taught in Yu (and as described above), with the motivation to provide protection against shorts and heat failure. Providing a consistent thickness to the heat resistant layer (as taught in Yu) would consequently result in an overlapped portion of the electrode in Sato at Fig. 4 which is thinner than the thicker cathode portion towards the middle of the cathode. 
	Regarding Claims 20 and 23, Sato teaches:
wherein the insulating layer is coated gel resin (para 0051)
	It would have been obvious to one of ordinary skill in the art to provide a heat resistant insulating layer over the electrode of Sato, as taught in Yu (and as described above), with the motivation to provide protection against shorts and heat failure. Yu teaches wherein the insulating layers 13 and 14 are coatings (see discussion of Fig. 3). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Response to Arguments
The arguments submitted 9/6/2022 have been considered but are not persuasive. Applicant argues that Yu does not disclose “both a heat resistant layer and an insulating layer” (numbered page 10 of Remarks). Upon review, the Office finds Yu to teach both (see Fig. 9, discussed above). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 6,391,488
2006/0154139
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723